Name: Commission Regulation (EEC) No 1822/89 of 23 June 1989 amending Regulation (EEC) No 3587/86 fixing the conversion factors to be applied to the buying-in prices for fruit and vegetables
 Type: Regulation
 Subject Matter: technology and technical regulations;  plant product;  prices;  marketing
 Date Published: nan

 24 . 6 . 89 Official Journal of the European Communities No L 177/37 COMMISSION REGULATION (EEC) No 1822/89 of 23 June 1989 amending Regulation (EEC) No 3587/86 fixing the conversion factors to be applied to the buying-in prices for fruit and vegetables THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1035/72 of 18 May 1972 on the common organization of the market in fruit and vegetables ('), as last amended by Regulation (EEC) No 1 1 19/89 (2), and in particular Article 16 (4) thereof, Whereas Commission Regulation (EEC) No 3587/86 (J), as last amended by Regulation (EEC) No 2040/88 (4), fixes the conversion factors permitting the calculation of the prices at which products with characteristics different from those of products used for the fixing of the basic and buying-in prices are bought in ; Whereas Commission Regulation (EEC) No 920/89 (5) lays down quality standards for citrus fruit, apples and pears ; whereas the provisions of Regulation (EEC) No 3587/86 should accordingly by adapted to those standards ; Whereas with respect to table grapes the conversion factors shall, in accordance with Article 16 (4) of Regulation (EEC) No 1035/72, be so fixed as to maintain a balance between the price at which the product is bought in under Article 19 and the price obtained for grapes produced with a view to the obligatory distillation of wine made from table grapes ; Whereas the Management Committee for Fruit and Vegetables has not delivered an opinion within the time limit set by its chairman, HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 3587/86 is hereby amended as follows : 1 . In Annex VIII, the list of varieties of large pears is replaced by the list set out in Annex I hereto. 2. The first indent of point (b) in Annexe IX is replaced by the following : II . 0,45' 3 . In Annex X, the list of varieties of large dessert apples is replaced by the list in Annex II hereto. Article 2 This Regulation shall enter into force on 1 July 1989 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels , 23 June 1989 . For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 118, 20 . 5. 1972, p. 1 . (2) OJ No L 118, 29 . 4. 1989, p. 12. (&lt;) OJ No L 334, 27 . 11 . 1986, p. 1 . O OJ No L 179, 9 . 7 . 1988 , p. 30 . O OJ No L 97, 11 . 4 . 1989, p. 19 . No L 177/38 Official Journal of the European Communities 24. 6 . 89 ANNEX I List of large-fruit varieties of pears (')  AbbÃ © FÃ ©tel.  Alexandrine Douillard,  Beurre Alexandre Lucas (Lucas),  Beurre de Aremberg,  Beurre Clairgeau,  Beurre Diel,  Beurre Lebrun,  Catillac (Pondspaer, Ronde Gratio, Grand Monarque, Charteuse),  Cure (Curato, Pastoren, Del cura de Ouro, EspadÃ ³n de invierno, Bella de Berry, Lombardia de Rioja, Batall de Campana),  Devoe,  Don Guido,  DoyennÃ © d hiver,  Doyenne du comice,  Duchesse d'AngoulÃ ªme,  Empereur Alexandre (BeurrÃ © Bose, BeurrÃ © d'Apremont, Bosc),  Flor de invierno,  General Leclerc,  Grand champion,  Jeanne d'Arc,  Marguerite Marillat,  Packham's Triumph (Williams d'Automne),  Passe Crassane,  President Drouart,  Souvenir du Congres (KongreÃ , Congress),  Triomphe de Vienne,  William's Duchess (Pitmaston). (') Pears presented in class II without any indication of variety are also to be regarded as failing under this heading. 24. 6. 89 Official Journal of the European Communities No L 177/39 ANNEX 11 List of large-fruit varieties of apples (')  AltlÃ ¤nder,  Arlet,  Belle de Boskoop and mutations,  Belle fleur double,  Bismarck,  Black Ben Davis ,  Black Stayman ,  Blenheim,  Braeburn ,  Bramley's Seedling (Bramley, Triomphe de Kiel),  Brettacher,  Charden,  Charles Ross,:  Cortland,  Cox pomona,  Crimson Bramley,  Delicious Pilafa,  Democrat,  Elan,  Ellison's orange (Ellison),  Empire ,  Finkenwerder,  Fortuna Delicious,  Fuji ,  Garcia,  Gelber Edel ,  Glorie von Holland,  Gloster 69 ,  Golden Delicious and mutations,  Graham (Graham Royal Jubile),  Granny Smith,  Gravensteiner,  Greensleeves,  GroÃ herzog Friedrich von Baden ,  Groupe des Calvilles,  Honey gold,  Horneburger,  Howgate wonder,  Idared,  Imperatore,  Ingrid Marie,  Jacob Fisher,  Jacques Lebel ,  Jamba,  James Grieve and mutations,  Jester,  Jonagold,  Jonagored,  Jupiter,  Karmijn de Sonnaville ,  KÃ ³ningin (ThÃ ¨ Queen),  Lane s Prince Albert,  Lemoen Apfel (Lemoenappel),  Maigold ,  Melrose ,  Morgenduft (Rome Beauty),  Musch, (') Apples presented in class II without any indication of variety are also to be regarded as failing under this heading. No L 177/40 Official Journal of the European Communities 24. 6 . 89  Mutsu (Crispin),  Normanda,  Notarapfel (Notaris, Notarisappel),  Nueva Orleans,  Orleans Reinette,  Ontario,  Ozarkgold,  Pater v. d . Elsen,  Pero del Cirio,  Pero Mingan,  Rambour d hiver,  Red Chief,  Red Delicious and mutations,  Red Daugherty,  Red Ingrid Marie ,  Reinette de Orleans,  Reineta roja del Canada,  Reinette blanche and Reinette grise du Canada,  Reinette de France,  Reinette de Landsberg,  Royal Red,  Saure Gamerse (Gamerse zure),  Septer,  Signe Tillisch,  Staymanred,  Stayman Winesap,  Starkrimson,  Transparente de Croncels (Croncels),  Triomphe de Luxembourg,  Tydeman's Early Worcester,  Winter Banana,  Zabergau,  Zigeunerin .